DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant's amendment wherein claims 12, 15-20 have been amended, claims 1-11 have been withdrawn, and claims 12-20 are currently pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 12 reads, ““a holder for curved-surface objects” which include functional language or terminology reciting the use, operation, or employment of the apparatus. Examiner has treated such claim language in accordance with the MPEP (see MPEP §2144).  Accordingly, the functional claim language) including the intended use set forth in the preamble has not been given the same patentable weight as a positively recited feature or structural relationship. In the art rejection below, examiner interprets that the curved surface object is not being claimed or required; emphasis added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders, Jr. (6,981,589).
As to claim 12, Sanders discloses a holder (214) comprising: a frame (214) comprising a substantially planar shape (Figure 4 shows one of the embodiment of the holder and 214 is the second embodiment of the holder, while different embodiment, the frame with reference number 214 would still be planar shape) comprising at least one opening (Figure 8), wherein each of the at least one opening comprises at least one larger removable panel and a plurality of smaller removable panels, wherein removing different-size removable panels (230, 220, 228, etc) creates variable sized openings within each of the at least one opening.  and at least one removable curved-shaped object prone to rolling (not positively claimed as indicated in above 112th rejection) , wherein at least a portion of the variable-sized opening stabilizes the removable curved-surface object on when the frame is placed on a movable surface, wherein the stabilizing limits rolling of the curved-surface objects when the movable surface is moving (applicant is claiming functional language of using the frame, the frame of 
As to claim 13-14, Sanders further discloses the frame comprises a disposable material or reusable material (Sanders discloses the material is made of foam material and the foam material can be disposed to trash or can be recycled).
As to claims 15-16, Sanders further discloses the different sized removable panels are one-time use and not replaceable to cover the opening (the removable panels can be remove from the frame, thus making the removable panels are one-time use and not being replaceable to cover the opening) or the plurality of removable panels are replaceable to 5recover each opening (as shown in Figure 8, the removable panel is the size with the opening and can also be replace back into the opening).
As to claim 17, Sanders further discloses the plurality of removable panels comprise a plurality of one or both shapes and sizes (please see Figure 8, the removable panels are in different size, panel 226 and 228 are the same size and different from panels 230 and panels 238).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Jr. (6,981,589) in view of Stanko (4,173,286).
As to claim 18, Sanders does not disclose the holder is stackable on the second holder.  Stanko discloses a first support frame (12) and a second support frame (11) place on top of the first support frame.  The second support frame (11) is the same of the first support frame (12), the second support frame stabilize the top set of curved surface object, the first support stabilized a bottom set of the curved-surface object, and wherein the second support frame stackable on the first support frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sanders with second holder with the frame as taught by Stanko to protect the top portion of the article being protected.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Jr. (6,981,589) in view of Bowen et al (2006/0091031).
As to claims 19-20, Sanders does not disclose each of the plurality of opening comprises a reinforcing frame around at least a portion of the opening and each 

Alternative rejection

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Jr. (6,981,589) in view of D.D. James (3,439,798)
As to claim 12, Sanders discloses a holder (214) comprising: a frame (214) comprising a substantially planar shape (Figure 4 shows one of the embodiment of the holder and 214 is the second embodiment of the holder, while different embodiment, the frame with reference number 214 would still be planar shape) comprising at least one opening (Figure 8), wherein each of the at least one opening comprises at least one larger removable panel and a plurality of smaller removable panels, wherein removing different-size removable panels (230, 220, 228, etc) creates variable sized openings th rejection) , wherein at least a portion of the variable-sized opening stabilizes the removable curved-surface object on when the frame is placed on a movable surface, wherein the stabilizing limits rolling of the curved-surface objects when the movable surface is moving (applicant is claiming functional language of using the frame, the frame of Sanders can be place on a movable surface if need, the large or small removable panels can be remove from the frame of Sanders to support any article including a curved shaped object on a movable surface and prevent rolling of the object). If applicant does not agree above 112 rejection that curved-surface object not being claim, James discloses a planar holder (2) with plurality of openings (6) that holds and stabilize plurality of curved surface object when place on a movable surface).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sanders that can be use to protect different size wine bottles that have curved surface exterior to be ship to the customer.
As to claim 13-14, Sanders as modified  further discloses the frame comprises a disposable material or reusable material (Sanders discloses the material is made of foam material and the foam material can be disposed to trash or can be recycled).
As to claims 15-16, Sanders modified further discloses the different sized removable panels are one-time use and not replaceable to cover the opening (the removable panels can be remove from the frame, thus making the removable panels are one-time use and not being replaceable to cover the opening) or the plurality of 
As to claim 17, Sanders modified further discloses the plurality of removable panels comprise a plurality of one or both shapes and sizes (please see Figure 8, the removable panels are in different size, panel 226 and 228 are the same size and different from panels 230 and panels 238).  
Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Jr. (6,981,589) in view of D.D. James (3,439,798), further  in view of Stanko (4,173,286).
As to claim 18, Sanders as modified does not disclose the holder is stackable on the second holder.  Stanko discloses a first support frame (12) and a second support frame (11) place on top of the first support frame.  The second support frame (11) is the same of the first support frame (12), the second support frame stabilize the top set of curved surface object, the first support stabilized a bottom set of the curved-surface object, and wherein the second support frame stackable on the first support frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame of Sanders with second holder with the frame as taught by Stanko to protect the top portion of the article being protected.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders, Jr. (6,981,589) in view of D.D. James (3,439,798), further in view of Bowen et al (2006/0091031).
As to claims 19-20, Sanders as modified does not disclose each of the plurality of opening comprises a reinforcing frame around at least a portion of the opening and .

Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant’s arguments with respect to claims 12-20 have been considered but are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHUN HOI CHEUNG/           Primary Examiner, Art Unit 3736